DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling section in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann US 3,554,080.

    PNG
    media_image1.png
    335
    607
    media_image1.png
    Greyscale

Herrmann discloses a holder capable of holding and/or coupling a tool or workpiece to a drive spindle (1) of a machine tool, wherein the holder (7) comprises a holding section (8,9) on which a clamping means (11,12) for holding the tool or workpiece is arranged, and a coupling section (15, 16, 17 and 18) for coupling to a tool interface (2, 3) of the drive spindle of the machine tool, characterized in that the coupling section is configured to be suitable for coupling both to a tool interface for 
As for claim 5, Herrmann discloses wherein the tool interface (2, 3) for receiving tool holders or workpiece holders that comply with the first standard is a tool interface capable of being used with steep taper tool holders, and in that the tool interface for receiving tool holders or workpiece holders that comply with the second standard is a tool interface capable of being used with hollow shank taper tool holders.
As for claim 6, Herrmann discloses wherein the tool holder or workpiece holder has a stop (19) that defines the insertion depth of the tool holder or workpiece holder into the tool interface (col. 2, lines 66-71).
As for claim 7, Herrmann discloses wherein a machine tool having at least one spindle (1), which has a tool interface (2, 3) capable of receiving tool holders or workpiece holders that comply with a first standard, and also comprising at least one tool holder or workpiece holder according to claim 1.
As for claim 8, Herrmann discloses wherein the tool interface (2, 3) has a modified section (conical bore 3 with taper surface).
As for claim 9, Herrmann discloses wherein when the tool holder or workpiece holder is disposed as intended at the tool interface, only portions (3) of the tool interface interact with the coupling section (15, 16, 17 and 19) of the tool holder or workpiece holder.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723